DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/27/20, has been considered.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pat. 6,449,000) in view of Suzuki et al. (US Pat. 5,574,591.)
	Regarding claim 1, Suzuki (fig. 7) discloses a rotary polygon mirror 8 for a light deflecting unit A1 that deflects laser light, the rotary polygon mirror comprising: a plurality of reflecting surfaces 8A configured to reflect the laser light (col. 1, line 34), wherein, when the rotary polygon mirror is viewed in a direction perpendicular to a direction of a rotation axis of the rotary polygon mirror, the rotary polygon mirror has no recess in a thickness region of one of the reflecting surfaces of the rotary polygon mirror in the direction of the rotation axis of the rotary polygon mirror and has a protruding portion (area between groove 32a and 32b, fig. 7) protruding from the thickness region in a direction away from the thickness region.
	Suzuki differs from the instant claimed invention in not specifically disclosing the rotary polygon mirror is made of a resin material.
	Suzuki et al. disclose a rotary polygon mirror is made of a resin material (col. 7, line 20.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the material as taught by Suzuki et al. to the polygon mirror of Suzuki so as to have a lighter material. 

Regarding claims 2 and 7, Suzuki discloses wherein the protruding portion has a ring shape coaxial with a rotation center of the rotary polygon mirror (see fig. 5.)
Regarding claim 12, Suzuki further discloses an optical scanning apparatus 151 (col. 1, line 33) for scanning a surface with laser light comprising a light source that emits laser light.

Allowable Subject Matter
Claims 3-5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/HOANG X NGO/Primary Examiner, Art Unit 2852